Exhibit 10.1

 

EXECUTION VERSION

 

IAC FinanceCo, Inc.

 

0.875% Exchangeable Senior Notes due 2022

 

Registration Rights Agreement

 

October 2, 2017

 

J.P. Morgan Securities LLC

Goldman Sachs & Co. LLC

As representatives of the several Initial Purchasers

 

c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

 

Ladies and Gentlemen:

 

IAC FinanceCo, Inc., a Delaware corporation (the “Issuer”), proposes to issue
and sell to certain purchasers (in their role in the Initial Placement, as
hereinafter defined, the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, its 0.875% Exchangeable Senior
Notes due 2022 (the “Notes”), upon the terms set forth in the Purchase Agreement
by and among the Issuer, IAC/InterActiveCorp, a Delaware corporation and the
parent of the Issuer (“IAC”), and the Representatives, dated as of September 26,
2017 (the “Purchase Agreement”), relating to the initial placement (the “Initial
Placement”) of the Notes.  In certain circumstances, the Notes will be
exchangeable for (i) cash, (ii) shares of the Reference Common Stock (as defined
below) or (iii) a combination thereof, at the Issuer’s election, in accordance
with the terms of the Notes and the Indenture (as defined below).  The
obligations of the Issuer in respect of the Notes will be guaranteed on a senior
unsecured basis by IAC pursuant to the terms of the Indenture and the guarantee
included in the Indenture.  To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy their obligations thereunder, the holders of
the Notes will have the benefit of this registration rights agreement (this
“Agreement”) by and among the Issuer, IAC and the Initial Purchasers whereby the
Issuer and IAC agree with you for your benefit and the benefit of the Holders
(including the Initial Purchasers), as follows:

 

1.              Definitions.  Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement.  As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

--------------------------------------------------------------------------------


 

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer on Form S-3ASR.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Deferral Period” shall have the meaning set forth in Section 3(i) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Final Memorandum” shall mean the final offering memorandum, dated as of
September 26, 2017, relating to the Notes, including any and all annexes thereto
and any information incorporated by reference therein as of such date.

 

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.

 

“Holder” or “Holders” means, as applicable, (i) a holder from time to time of
the Notes, or (ii) a person who is a beneficial owner of Registrable Securities
or who would become a beneficial owner of the Registrable Securities if the
Notes were exchangeable within 60 days.

 

“IAC” shall have the meaning set forth in the preamble hereto.

 

“IAC Common Stock” shall mean the Common Stock of IAC, par value $0.001 per
share, issuable upon exchange of the Notes.

 

“IAC Shelf Registration Period” shall have the meaning set forth in
Section 2(a) hereof.

 

“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and among the Issuer, IAC, as guarantor, and Computershare Trust
Company, N.A., as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

 

“Inspectors” shall have the meaning set forth in Section 3(m)(i) hereof.

 

“Issue Date” shall mean October 2, 2017.

 

“Issuer” shall have the meaning set forth in the preamble hereto.

 

“Joinder Agreement” shall have the meaning set forth in Section 2(a) hereof.

 

“Losses” shall have the meaning set forth in Section 5(d) hereof.

 

2

--------------------------------------------------------------------------------


 

“Majority Holders” shall mean, on any date, Holders of at least 51% of the
Reference Common Stock registered under the Shelf Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“Notes” shall have the meaning set forth in the preamble.

 

“Notice and Questionnaire” shall mean a written notice delivered to the
Registration Rights Agreement Party substantially in the form attached as Annex
A to the Final Memorandum.

 

“Notice Holder” shall mean, on any date, any Holder that has delivered a
properly completed Notice and Questionnaire to the Registration Rights Agreement
Party on or prior to such date.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Reference Common Stock covered by
the Shelf Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Records” shall have the meaning set forth in Section 3(m)(i) hereof.

 

“Reference Common Stock” shall mean, on any date, each class of common stock for
which the Notes would be exchangeable or into which the Notes would be
convertible on such date, which on the Issue Date shall be IAC Common Stock.

 

“Reference Entity” shall mean, on any date, the legal entity whose common stock
is the Reference Common Stock on such date, which on the Issue Date shall be
IAC.

 

“Registration Default” shall have the meaning set forth in Section 7 hereof.

 

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

 

“Registration Rights Agreement Party” shall have the meaning set forth in
Section 2(c) hereof.

 

“Registrable Securities” shall mean shares of Reference Common Stock initially
issuable in exchange for the Notes initially sold to the Initial Purchasers
pursuant to the Purchase Agreement other than those that have (i) been
registered under a Shelf Registration Statement and disposed of in accordance
therewith, (ii) become eligible to be sold without restriction as contemplated
by Rule 144 under the Act or any successor rule or regulation thereto that may
be adopted by the Commission, (iii) ceased to be outstanding, whether as a
result of redemption, repurchase, cancellation, exchange or otherwise, or
(iv) been sold to the public pursuant to Rule 144 under the Act.

 

“Representatives” shall have the meaning set forth in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

“Shelf Registration Period” shall have the meaning set forth in
Section 2(c) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Registration Rights Agreement Party pursuant to the provisions of Section 2
hereof which covers some or all of the Reference Common Stock on an appropriate
form under Rule 415 under the Act, or any similar rule that may be adopted by
the Commission, amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“underwriter” shall mean any underwriter of Reference Common Stock in connection
with an offering thereof under the Shelf Registration Statement.

 

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.

 

2.              Shelf Registration.  (a) IAC shall use commercially reasonable
efforts to (i) file a Shelf Registration Statement (which shall be, if IAC is
then a Well-Known Seasoned Issuer, an Automatic Shelf Registration Statement)
with the Commission and to cause such Shelf Registration Statement to become
effective on or prior to the 181st day after the Issue Date, covering resales of
the shares of the IAC Common Stock, if any, issuable upon exchange of the Notes;
and (ii) keep such Shelf Registration Statement effective until the earlier of
(A) the 20th trading day immediately following the maturity date of the Notes
and (B) date on which there are no longer any Notes or “restricted” (within the
meaning of Rule 144) shares of IAC Common Stock outstanding that have been
received upon exchange of the Notes (such period, the “IAC Shelf Registration
Period”); provided, however, that IAC shall not be required to keep such Shelf
Registration Statement effective if (x) IAC is no longer the Reference Entity
and (y) the successor Reference Entity has executed a joinder agreement to this
Agreement (a “Joinder Agreement”) substantially in the form of Exhibit A hereto
in accordance with Section 2(b) hereof.

 

(b)         On or prior to any date on which a successor Reference Entity
guarantees, on a senior unsecured basis, the Issuer’s obligations (or, if the
prior Reference Entity has become the issuer of the notes, the prior Reference
Entity’s obligations) under the Notes and the Indenture or becomes the issuer of
the Notes, as applicable, such successor Reference Entity shall execute a
Joinder Agreement substantially in the form of Exhibit A hereto, and such
successor Reference Entity shall use commercially reasonable efforts to (i) file
a Shelf Registration Statement (which shall be, if such successor Reference
Entity is then a Well-Known Seasoned Issuer, an Automatic Shelf Registration
Statement) with the Commission and to cause such Shelf Registration Statement to
become effective on or prior to the 181st day after the relevant date on which
such successor Reference Entity guarantees, on a senior unsecured basis, the
Issuer’s obligations (or, if the prior Reference Entity has become the issuer of
the notes, the prior Reference Entity’s obligations) under the Notes and the
Indenture or becomes the issuer of the Notes, as applicable, covering resales of
the shares of Reference Common Stock, if any, issuable upon exchange or
conversion of the Notes; and (ii) keep such Shelf Registration Statement
effective until the earlier of (A) the 20th trading day immediately following
the maturity date of the Notes and (B) the date on which there are no longer any
Notes or “restricted” (within the meaning of Rule 144) shares of the Reference
Common Stock outstanding that have been received upon exchange or conversion of
the Notes (each such period, the “Successor Reference Entity Shelf Registration
Period”); provided, however, that such successor Reference Entity shall not be
required to keep such Shelf Registration Statement effective if (x) such
successor Reference Entity is no longer the Reference Entity and (y) another
successor Reference Entity has entered into a Joinder Agreement in accordance
with this Section 2(b).

 

4

--------------------------------------------------------------------------------


 

(c)          IAC or any successor Reference Entity, as applicable (the
“Registration Rights Agreement Party”), shall be deemed not to have used its
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the IAC Shelf Registration Period or the Successor Entity Shelf
Registration Period, as applicable (the “Shelf Registration Period”), if it
voluntarily takes any action that would result in Holders of Registrable
Securities not being able to offer and sell such Reference Common Stock at any
time during the applicable Shelf Registration Period, unless such action is
(x) required by applicable law or otherwise undertaken by the Registration
Rights Agreement Party in good faith and for valid business reasons (not
including avoidance of the Registration Rights Agreement Party’s obligations
hereunder), including, without limitation, the acquisition or divestiture of
assets, or (y) permitted by Section 3(i) hereof.

 

(d)         The Registration Rights Agreement Party shall cause the Shelf
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Act; and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus), in the light of the circumstances under which they were made, not
misleading.

 

(e)                                  The Registration Rights Agreement Party
shall use commercially reasonable efforts to notify the Holders of the
anticipated effective date of the Shelf Registration Statement at least 15
Business Days prior to the anticipated effective date thereof.  Each Holder
agrees that if such Holder wishes to sell Securities pursuant to a Shelf
Registration Statement and related Prospectus, it will do so only in accordance
with this Section 2(e).  Each Holder seeking to sell Registrable Securities
pursuant to a Shelf Registration Statement and related Prospectus agrees that it
shall:

 

(i)                                     complete and deliver a Notice and
Questionnaire and such other information as the Registration Rights Agreement
Party may reasonably request in writing, if any, to the Registration Rights
Agreement Party at least 10 Business Days prior to the anticipated effective
date of the Shelf Registration Statement as set forth in the notice to Holders. 
If a Holder does not timely complete and deliver a Notice and Questionnaire or
provide the other information the Registration Rights Agreement Party may
reasonably request in writing, that Holder will not be named as a selling
securityholder in the Prospectus and will not be permitted to sell its
Registrable Securities under the Shelf Registration Statement.  From and after
the effective date of the Shelf Registration Statement, the Registration Rights
Agreement Party shall use reasonable best efforts, as promptly as is practicable
after the date a Notice and Questionnaire is timely delivered, and in any event
within 20 Business Days after such date, (i) if required by applicable law, to
file with the Commission a post-effective amendment to the Shelf Registration
Statement or to prepare and, if permitted or required by applicable law, to file
a supplement to the related Prospectus or an amendment or supplement to any
document incorporated therein by reference or file any other required document
so that the Holder delivering such Notice and Questionnaire is named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law and,
if the Registration Rights Agreement Party shall file a post-effective amendment
to the Shelf Registration Statement, use its reasonable best efforts to cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; provided, that the Registration Rights Agreement Party shall
not be required to file more than one post-effective amendment or supplement to
the related Prospectus in any 90-day period in accordance with this
Section 2(e)(i); (ii)

 

5

--------------------------------------------------------------------------------


 

provide such Holder, upon request, one copy of any documents filed pursuant to
this Section 2(e)(i); and (iii) notify such Holder as promptly as practicable
after the effectiveness under the Act of any post-effective amendment filed or
the filing of any supplement to the related Prospectus, pursuant to this
Section 2(e)(i); provided, that if such Notice and Questionnaire is delivered
during a Deferral Period, the Registration Rights Agreement Party shall so
inform the Holder delivering such Notice and Questionnaire and shall take the
actions set forth in clauses (i), (ii) and (iii) above upon expiration of the
Deferral Period in accordance with Section 3(i) hereof.  Notwithstanding
anything contained herein to the contrary, the Registration Rights Agreement
Party shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in the Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(e) (whether or not such
Holder was a Notice Holder at the effective date of the Shelf Registration
Statement) shall be named as a selling securityholder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(e);

 

(ii)                                  to the extent required by applicable law,
deliver a Prospectus to the purchaser of such Reference Common Stock;

 

(iii)                               notify the Registration Rights Agreement
Party when it has sold all of the Registrable Securities or shares of Reference
Common Stock held by it; and

 

(iv)                              promptly notify the Registration Rights
Agreement Party in the event that any information supplied by such Holder in
writing for inclusion in the Registration Statement or related Prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in the light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Reference Common Stock pursuant to the Registration
Statement until the filing of an amendment or supplement to such Prospectus as
may be necessary so that such Prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; and use reasonable best efforts to assist the
Registration Rights Agreement Party as may be appropriate to make such amendment
or supplement effective for such purpose.

 

3.              Registration Procedures.  The following provisions shall apply
in connection with the Shelf Registration Statement.

 

(a)         The Registration Rights Agreement Party shall:

 

(i)                                     furnish to each of the Representatives
and to counsel for the Notice Holders (as appointed in accordance with Section 4
hereof), not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing) and shall consider in good faith any modifications thereto
resulting from comments as the Representatives reasonably propose; and

 

(ii)                                  include information regarding the Notice
Holders and the methods of distribution they have elected for their Registrable
Securities provided to the Registration

 

6

--------------------------------------------------------------------------------


 

Rights Agreement Party in any Notice and Questionnaire as necessary to permit
such distribution by the methods specified therein.

 

(b)         The Registration Rights Agreement Party shall ensure that:

 

(i)                                     the Shelf Registration Statement and any
amendment thereto and any Prospectus forming part thereof and any amendment or
supplement thereto complies in all material respects with the Act; and

 

(ii)                                  the Shelf Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(c)          The Registration Rights Agreement Party shall advise the
Representatives, the Notice Holders and any underwriter that has provided in
writing to the Registration Rights Agreement Party a telephone or facsimile
number and address for notices, and confirm such advice in writing (which notice
pursuant to clauses (ii) through (v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Registration Rights
Agreement Party shall have remedied the basis for such suspension):

 

(i)                                     when the Shelf Registration Statement
and any amendment thereto has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the Commission for any
amendment or supplement to the Shelf Registration Statement or the Prospectus or
for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
the initiation of any proceeding for that purpose or any other lapse in the
effectiveness of the Shelf Registration Statement during the Shelf Registration
Period;

 

(iv)                              of the receipt by the Registration Rights
Agreement Party of any notification with respect to the suspension of the
qualification of the Reference Common Stock included therein for sale in any
jurisdiction or the initiation of any proceeding for such purpose; and

 

(v)                                 of the occurrence of any event that requires
any change in the Shelf Registration Statement or the Prospectus so that, as of
such date, they (A) do not contain any untrue statement of a material fact and
(B) do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

 

(d)         The Registration Rights Agreement Party shall use its commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of the Shelf Registration Statement or the qualification of the
securities therein for sale in any jurisdiction and, if issued, to obtain as
soon as possible the withdrawal thereof.

 

7

--------------------------------------------------------------------------------


 

(e)          Upon request, the Registration Rights Agreement Party shall furnish
to each Notice Holder, without charge, at least one copy of the Shelf
Registration Statement and any post-effective amendment thereto, and, if a
Notice Holder so requests in writing, all exhibits thereto.

 

(f)           During the Shelf Registration Period, the Registration Rights
Agreement Party shall promptly deliver to each Initial Purchaser, each Notice
Holder and any sales or placement agents or underwriters acting on their behalf,
without charge, as many copies of the Prospectus (including the preliminary
Prospectus, if any) included in the Shelf Registration Statement and any
amendment or supplement thereto as any such person may reasonably request.  The
Registration Rights Agreement Party consents to the use of the Prospectus or any
amendment or supplement thereto by each of the foregoing in connection with the
offering and sale of the Registrable Securities.

 

(g)          Prior to any offering of Reference Common Stock pursuant to the
Shelf Registration Statement, the Registration Rights Agreement Party shall use
commercially reasonable efforts to (i) arrange for the qualification of the
Reference Common Stock for offer and sale under the securities or “blue sky”
laws of such states of the United States as any Notice Holder shall reasonably
request and shall maintain such qualification in effect so long as required to
enable such Notice Holder to consummate the disposition in such jurisdictions of
the Reference Common Stock owned by such Notice Holder, and (ii) cooperate with
the Holders in connection with any filings required to be made with FINRA;
provided, that in no event shall the Registration Rights Agreement Party be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to taxation or service of
process in suits, other than those arising out of the Initial Placement or any
offering pursuant to the Shelf Registration Statement, in any jurisdiction where
it is not then so subject.

 

(h)         Upon the occurrence of any event contemplated by
subsections (c)(ii) through (v) above, the Registration Rights Agreement Party
shall promptly (or within the time period provided for by Section 3(i) hereof,
if applicable) prepare and file a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document to remedy the basis for any suspension of
the Shelf Registration Statement and so that, as thereafter delivered to each
Initial Purchaser, each Notice Holder and any sales or placement agents or
underwriters acting on their behalf, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  If the Registration
Rights Agreement Party notifies the Holders in accordance with
subsections (c)(ii) through (v) above to suspend the use of the Prospectus until
the requisite changes to the Prospectus have been made, then the Holders of the
Securities shall suspend the use of such Prospectus.

 

(i)             Upon the occurrence or existence of any pending corporate
development, public filing with the Commission or any other business reason
that, in the reasonable judgment of the Registration Rights Agreement Party,
makes it appropriate to suspend the availability of the Shelf Registration
Statement and the related Prospectus, the Registration Rights Agreement Party
shall give notice (without notice of the nature or details of such events) to
the Notice Holders that the availability of the Shelf Registration Statement is
suspended and, upon actual receipt of any such notice, each Notice Holder agrees
not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in Section 3(h) hereof, or until it is advised
in writing by the Registration Rights Agreement Party that the Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus.  The period
during which the availability of the Shelf Registration Statement and any
Prospectus is suspended pursuant to this Section 3(i) (the “Deferral Period”)
shall not exceed 45 days in any 90-day period or 120 days in any 360-day period;
provided, that, if the event triggering the Deferral Period relates to a
proposed or pending material

 

8

--------------------------------------------------------------------------------


 

business transaction, the disclosure of which the board of directors of the
Registration Rights Agreement Party or a committee thereof determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction or would otherwise be detrimental to the Registration Rights
Agreement Party and its subsidiaries taken a whole, the Registration Rights
Agreement Party may extend the Deferral Period from 45 days to 60 days in any
90-day period or from 120 days to 150 days in any 360-day period.  Each Notice
Holder, by its acceptance of the Notes, agrees to hold any such suspension
notice in strict confidence.

 

(j)            The Registration Rights Agreement Party shall comply with all
applicable rules and regulations of the Commission and shall make generally
available to its securityholders an earnings statement satisfying the provisions
of Section 11(a) of, and Rule 158 under, the Act as soon as practicable after
the effective date of the Shelf Registration Statement and in any event no later
than 45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Registration Rights Agreement
Party’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.

 

(k)         The Registration Rights Agreement Party may require each Holder of
Reference Common Stock to be sold pursuant to the Shelf Registration Statement
to furnish to the Registration Rights Agreement Party such information regarding
the Holder and the distribution of such Reference Common Stock as the
Registration Rights Agreement Party may from time to time reasonably require for
inclusion in the Shelf Registration Statement.  The Registration Rights
Agreement Party may exclude from the Shelf Registration Statement the Reference
Common Stock of any Holder that fails to furnish such information within ten
Business Days after receiving such request.

 

(l)             Subject to Section 6 hereof, the Registration Rights Agreement
Party shall enter into customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other appropriate actions
in order to expedite or facilitate the registration or the disposition of the
Reference Common Stock, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain customary indemnification
provisions and procedures.

 

(m)     Subject to Section 6 hereof, the Registration Rights Agreement Party
shall:

 

(i)                                     make reasonably available for inspection
by not more than one representative appointed by the Majority Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and one firm of attorneys and one accounting firm retained by the
Holders (collectively, the “Inspectors”) all relevant financial and other
records and pertinent corporate documents of the Registration Rights Agreement
Party and its subsidiaries that are referenced in the Shelf Registration
Statement (collectively, the “Records”).  Records that the Registration Rights
Agreement Party determines, in good faith, to be confidential or privileged and
any Records that it notifies the Inspectors are confidential or privileged shall
not be disclosed by any Inspector, unless (A) the disclosure of such Records is
necessary to avoid or correct a material misstatement or material omission in
the Shelf Registration Statement if a Shelf Registration Statement is then
available, (B) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (C) disclosure of such
information is, in the opinion of counsel for the Majority Holders, necessary or
advisable in connection with any action, claim, suit or proceeding, directly
involving or potentially involving the Holders or their Inspectors and arising
out of, based upon, relating to, or involving this Agreement or any transactions
contemplated hereby or arising hereunder or (D) the information in such Records
has been made generally available to the public other than through the acts of
the Inspectors; provided, however,

 

9

--------------------------------------------------------------------------------


 

that prior notice shall be provided as soon as practicable to the Registration
Rights Agreement Party of the potential disclosure of any information by such
Inspector pursuant to clauses (B) or (C) of this Section 3(m)(i) to permit the
Registration Rights Agreement Party to obtain a protective order (or waive the
provisions of this Section 3(m)). Each Inspector shall take such actions as are
reasonably necessary to protect the confidentiality of such information to the
extent such actions are otherwise not inconsistent with, an impairment of or in
derogation of the rights and interests of the Holder or any Inspector, unless
and until such information in such Records has been made generally available to
the public other than as a result of a breach of this Agreement;

 

(ii)                                  cause the Registration Rights Agreement
Party’s officers, directors, employees, accountants and auditors to supply all
relevant information reasonably requested by the Holders or Inspector in
connection with the Shelf Registration Statement as is customary for similar due
diligence examinations;

 

(iii)                               make such representations and warranties to
the Holders of Reference Common Stock registered thereunder and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in primary underwritten offerings and covering matters,
including, but not limited to, those set forth in the Purchase Agreement;

 

(iv)                              obtain opinions of counsel to the Registration
Rights Agreement Party and updates thereof (which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the Managing
Underwriters, if any) addressed to each selling Holder and the underwriters, if
any, covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such Holders and underwriters;

 

(v)                                 obtain “comfort” letters and updates thereof
from the independent certified public accountants of the Registration Rights
Agreement Party (and, if necessary, any other independent certified public
accountants of any subsidiary of the Registration Rights Agreement Party or of
any business acquired by the Registration Rights Agreement Party for which
financial statements and financial data are, or are required to be, included in
the Shelf Registration Statement), addressed to the underwriters, if any, in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with primary underwritten offerings; and

 

(vi)                              deliver such documents and certificates as may
be reasonably requested by the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Registration Rights Agreement Party.

 

The actions set forth in clauses (iii) through (vi) of this Section 3(m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

 

(n)         In the event that any Broker-Dealer registered under the Exchange
Act shall underwrite any Reference Common Stock or participate in a public
offering (within the meaning of the rules of FINRA) as a member of an
underwriting syndicate or selling group, whether as a Holder of such Reference
Common Stock or as an underwriter, a placement or sales agent or a broker or
dealer in respect

 

10

--------------------------------------------------------------------------------


 

thereof, or otherwise, the Registration Rights Agreement Party shall reasonably
assist such Broker-Dealer in complying with the applicable rules and regulations
of FINRA.

 

(o)         The Registration Rights Agreement Party shall use its commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Reference Common Stock covered by the Shelf Registration Statement.

 

4.              Registration Expenses.  The Registration Rights Agreement Party
shall bear all expenses incurred in connection with the performance of its
obligations under Sections 2 and 3 hereof and shall reimburse the Holders for
the reasonable fees and disbursements of one firm or counsel (which shall be a
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith;
provided, however, that such expenses shall not include, and the Registration
Rights Agreement Party shall not have any obligation to pay, any underwriting
fees, discounts or commissions attributable to the sale of such Registrable
Securities, or any fees and expenses of any Broker-Dealer or other financial
intermediary engaged by any Holder.

 

5.              Indemnification and Contribution.  (a)  The Registration Rights
Agreement Party agrees to indemnify and hold harmless each Holder covered by the
Shelf Registration Statement, each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each such Holder or Initial Purchaser and
each person who controls any such Holder or Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement as originally filed or in any
amendment thereof, or in any preliminary prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arises out of or is based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Registration
Rights Agreement Party will not be liable (x) in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Registration Rights Agreement Party by or on behalf
of the party claiming indemnification specifically for inclusion therein or
(y) to any Holder from whom the person asserting any such losses, claims,
damages or liabilities purchased the Reference Common Stock concerned, to the
extent that a Prospectus relating to such Reference Common Stock was required to
be delivered (including through satisfaction of the conditions of Commission
Rule 172) by such Holder by the Securities Act in connection with such purchase
and any such loss, claim, damage or liability of such Holder results from the
fact that there was not conveyed to such person, at or prior to the time of the
sale of such Reference Common Stock to such person, an amended or supplemented
prospectus or a free writing prospectus of the Registration Rights Agreement
Party, in each case, correcting such untrue statement or omission or alleged
untrue statement or omission if the Registration Rights Agreement Party had
previously furnished copies thereof to such Holder.  This indemnity agreement
shall be in addition to any liability that the Registration Rights Agreement
Party and the Issuer may otherwise have to the indemnified party.

 

11

--------------------------------------------------------------------------------


 

The Registration Rights Agreement Party also agrees to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Reference Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.

 

(b)         Each Holder of securities covered by the Shelf Registration
Statement (including each Initial Purchaser that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Registration
Rights Agreement Party and the Issuer, each of their respective directors, each
of their respective officers who signs the Shelf Registration Statement and each
person who controls the Registration Rights Agreement Party or the Issuer within
the meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Registration Rights Agreement Party and the Issuer
to each such Holder, but only with reference to written information relating to
such Holder furnished to the Registration Rights Agreement Party or the Issuer
by or on behalf of such Holder specifically for inclusion in the documents
referred to in the foregoing indemnity.  This indemnity agreement shall be
acknowledged by each Notice Holder that is not an Initial Purchaser in such
Notice Holder’s Notice and Questionnaire and shall be in addition to any
liability that any such Notice Holder may otherwise have to the Registration
Rights Agreement Party or the Issuer.

 

(c)          Promptly after receipt by an indemnified party under this Section 5
or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
provided that the failure so to notify the indemnifying party (i) will not
relieve it from liability under Section 5(a) or 5(b) above unless and to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in Section 5(a) or
5(b) above.  The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party. 
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, as reasonably determined by such counsel; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded, based on advice of counsel, that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party; (iii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of the institution of such action; or (iv) the indemnifying party shall
authorize the indemnified party to employ separate counsel at the expense of the
indemnifying party.  It is understood and agreed that the indemnifying party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate law
firm (in addition to any local counsel) for all indemnified persons, and that
all such fees and expenses shall be reimbursed as they are incurred.  An
indemnifying party will not, without the prior written consent of the

 

12

--------------------------------------------------------------------------------


 

indemnified party, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential parties to such
claim or action), unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability arising out
of such claim, action, suit or proceeding.

 

(d)         In the event that the indemnity provided in Section 5(a) or 5(b) is
unavailable to or insufficient to hold harmless an indemnified party for any
reason, then each applicable indemnifying party will contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending loss, claim,
liability, damage or action) (collectively, “Losses”) to which such indemnified
party may be subject in such proportion as is appropriate to reflect the
relative benefits received by such indemnifying party, on the one hand, and such
indemnified party, on the other hand, from the Initial Placement and the Shelf
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Initial Purchaser be responsible, in the aggregate, for any
amount in excess of the commission applicable to the Notes, as set forth in the
Final Memorandum nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses; provided, further, that no such Holder will be required
to contribute any amount in excess of the public offering price of all such
shares of the Reference Common Stock offered by it pursuant to such Shelf
Registration Statement.  If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Registration Rights Agreement Party and the Issuer shall be
deemed to be equal to the total net proceeds from the Initial Placement (before
deducting expenses) as set forth in the Final Memorandum.  Benefits received by
the Initial Purchasers shall be deemed to be equal to the total commissions as
set forth in the Final Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of the public offering price of all
such shares of Reference Common Stock offered by it pursuant to such Shelf
Registration Statement.  Benefits received by any underwriter shall be deemed to
be equal to the total underwriting discounts and commissions, as set forth on
the cover page of the Prospectus forming a part of the Shelf Registration
Statement which resulted in such Losses.  Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above.  Notwithstanding the provisions of this Section 5(d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  For purposes of this
Section 5, each person who controls a Holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Registration Rights Agreement Party or the Issuer within
the meaning of either the Act or the Exchange Act, each officer of the
Registration Rights Agreement Party or the Issuer who shall have signed the
Shelf Registration Statement and each director of the Registration Rights
Agreement Party or the Issuer shall have the same rights to contribution as the
Registration Rights Agreement Party and the Issuer, subject in each case to the
applicable terms and conditions of this Section 5(d).

 

13

--------------------------------------------------------------------------------


 

(e)          The provisions of this Section 5 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Registration Rights Agreement Party or the Issuer or any of the indemnified
persons referred to in this Section 5, and shall survive the sale by a Holder of
securities covered by the Shelf Registration Statement.

 

6.              Underwritten Registrations.

 

(a)         In no event will the method of distribution of Registrable
Securities take the form of an underwritten offering without the prior written
consent of the Registration Rights Agreement Party.  Such consent may be
conditioned on waivers of any of the obligations in Section 3, Section 4 or
Section 5 of this Agreement.

 

(b)         If any shares of Reference Common Stock covered by the Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by the Registration Rights Agreement Party.

 

(c)          No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement, unless such person (i) agrees to sell such
person’s shares of Reference Common Stock on the basis reasonably provided in
any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements; and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.

 

7.                    Registration Defaults.  If any of the following events
shall occur (each, a “Registration Default”), then the Issuer (or, if the
Registration Rights Agreement Party has abecome the issuer of the Notes, the
Registration Rights Agreement Party) shall pay liquidated damages (the
“Registration Default Damages”) to the applicable Holders as follows:

 

(a)         if the Shelf Registration Statement (which shall be, if the
Registration Rights Agreement Party is then a Well-Known Seasoned Issuer, an
Automatic Shelf Registration Statement) is not filed with the Commission and
effective on or prior to the 181st day following the Issue Date (in the case of
IAC) or the relevant date on which the successor Reference Entity guarantees, on
a senior unsecured basis, the Issuer’s obligations (or, if the prior Reference
Entity has become the issuer of the notes, the prior Reference Entity’s
obligations) under the Notes and the Indenture or becomes the Issuer of the
Notes, as applicable (in the case of a successor Reference Entity), then
commencing on the 182nd day after the Issue Date (in the case of IAC) or the
relevant date on which the successor Reference Entity guarantees, on a senior
unsecured basis, the Issuer’s obligations (or, if the prior Reference Entity has
become the issuer of the notes, the prior Reference Entity’s obligations) under
the Notes and the Indenture or becomes the Issuer of the Notes, as applicable
(in the case of a successor Reference Entity), Registration Default Damages
shall accrue on the aggregate outstanding principal amount of the Notes, at a
rate of 0.25% per annum for the first 90 days from and including such 182nd day
and 0.50% per annum thereafter; or

 

(b)         [Reserved];

 

(c)          if the Shelf Registration Statement has been declared or becomes
effective but ceases to be effective for the offer and sale of the Registrable
Securities, other than (i) in connection with a Deferral Period or (ii) as a
result of a requirement to file a post-effective amendment or supplement to the
Prospectus to make changes to the information regarding selling securityholders
or the plan of distribution provided for therein, at any time during the Shelf
Registration Period and the Registration Rights Agreement Party does not cure
the lapse of effectiveness or usability within ten Business Days (or,

 

14

--------------------------------------------------------------------------------


 

if a Deferral Period is then in effect and subject to the ten Business Day
filing requirement and the proviso regarding the filing of post-effective
amendments in Section 2(e) with respect to any Notice and Questionnaire received
during such period, within ten Business Days following the expiration of such
Deferral Period or period permitted pursuant to Section 2(e)), then Registration
Default Damages shall accrue on the aggregate outstanding principal amount of
the Notes at a rate of 0.25% per annum for the first 90 days from and including
the day following such tenth Business Day and 0.50% per annum thereafter; or

 

(d)         if the Registration Rights Agreement Party through its omission
fails to name as a selling securityholder any Holder that had complied timely
with its obligations hereunder in a manner to entitle such Holder to be so named
in (i) the Shelf Registration Statement at the time it first became effective or
(ii) any Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective,
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and 0.50% per annum thereafter; or

 

(e)          if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to
Section 3(i) hereof, then commencing on the day the aggregate duration of
Deferral Periods in any period exceeds the number of days permitted in respect
of such period, Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including such date, and 0.50% per annum thereafter;

 

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of Section 7(a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of Section 7(b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective for resales (in the case of
Section 7(c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of Section 7(d) above)
or (5) upon the termination of the Deferral Period that caused the limit on the
aggregate duration of Deferral Periods in a period set forth in Section 3(i) to
be exceeded (in the case of Section 7(e) above), the Registration Default
Damages shall cease to accrue.

 

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest.  If a Note ceases to be outstanding during
any period for which Registration Default Damages are accruing (as a result of
the holder exercising its exchange or conversion rights or otherwise), the
Issuer (or, if the Registration Rights Agreement Party has become the issuer of
the Notes, the Registration Rights Agreement Party) will pay the liquidated
damages with respect to such Note only for the period of time that such Note
remained outstanding during which such Registration Default Damages were
accruing.

 

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.25% per annum under one Registration Default and at a rate of 0.50% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 0.50% per annum.  Other than the obligation of the Issuer (or, if the
Registration Rights Agreement Party has become the issuer of the Notes, the
Registration Rights Agreement Party) to pay Registration Default Damages in
accordance

 

15

--------------------------------------------------------------------------------


 

with this Section 7, neither the Registration Rights Agreement Party nor the
Issuer will have any liability for damages with respect to a Registration
Default.  If a Registration Default occurs after a Holder has exchanged its
Notes for, or exchanged its Notes into, Reference Common Stock, such Holder
shall not be entitled to any compensation with respect to such Reference Common
Stock.

 

8.                    No Inconsistent Agreements.  Neither the Registration
Rights Agreement Party nor the Issuer has entered into, and each agrees not to
enter into, any agreement with respect to its securities that is inconsistent
with the registration rights granted to the Holders herein.

 

9.                    Rule 144A and Rule 144.  So long as any Registrable
Securities remain outstanding, the Registration Rights Agreement Party shall use
its commercially reasonable efforts to file the reports required to be filed by
it under Rule 144A(d)(4) under the Act and the Exchange Act in a timely manner
and, if at any time the Registration Rights Agreement Party is not required to
file such reports, it will, upon the written request of any Holder, make
publicly available other information so long as necessary to permit sales of
such Holder’s Registrable Securities pursuant to Rules 144 and 144A of the Act. 
The Registration Rights Agreement Party covenants that it will take such further
action as any Holder may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Act within the limitation of the exemptions provided by
Rules 144 and 144A (including, without limitation, the requirements of
Rule 144A(d)(4)).  Notwithstanding the foregoing, nothing in this Section 9
shall be deemed to require the Registration Rights Agreement Party or the Issuer
to register any of its securities pursuant to the Exchange Act.

 

10.             Amendments and Waivers.  The provisions of this Agreement may
not be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Registration
Rights Agreement Party has obtained the written consent of the Majority Holders;
provided, that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Registration Rights Agreement
Party shall obtain the written consent of each such Initial Purchaser against
which such amendment, qualification, supplement, waiver or consent is to be
effective; provided, further, that no amendment, qualification, supplement,
waiver or consent with respect to Section 7 hereof shall be effective as against
any Holder unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 10 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Registration Rights Agreement Party has
obtained the written consent of the Initial Purchasers and each Holder.

 

11.             Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

 

(a)         if to a Holder, at the most current address given by such holder to
the Registration Rights Agreement Party in accordance with the provisions of the
Notice and Questionnaire;

 

(b)         if to the Initial Purchasers or the Representatives, initially at
the address or addresses set forth in the Purchase Agreement; and

 

(c)          if to IAC or the Issuer, initially at the address set forth in the
Purchase Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

16

--------------------------------------------------------------------------------


 

The Initial Purchasers, the Registration Rights Agreement Party or the Issuer by
notice to the other parties may designate additional or different addresses for
subsequent notices or communications.

 

Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

 

12.             Remedies.  Each Holder, in addition to being entitled to
exercise all rights provided to it herein or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement; provided
that specific performance will not be available for a breach by the Registration
Rights Agreement Party of its obligations under Section 3 hereof, for which
Registration Default Damages have been paid pursuant to Section 7 hereof.  The
Registration Rights Agreement Party and the Issuer agree that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by them of the provisions of this Agreement and hereby agrees that the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Registration Rights Agreement Party’s obligations under
Section 2 hereof.

 

13.             Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Registration Rights Agreement Party and the Issuer thereto, subsequent Holders
of Registrable Securities, and the indemnified persons referred to in Section 5
hereof; provided that nothing herein shall be deemed to permit any assignment of
this Agreement, or transfer or other disposition of Registrable Securities to a
person who is not both (a) a QIB and (b) a QP.  The Registration Rights
Agreement Party and the Issuer hereby agree to extend the benefits of this
Agreement to any Holder, and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.

 

14.             Counterparts.  This Agreement may be signed in one or more
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

15.             Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.

 

16.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.  The parties hereto
each hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

 

17.             Severability.  In the event that any one of more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.

 

18.             Reference Common Stock Held by the Registration Rights Agreement
Party, etc.  Whenever the consent or approval of Holders of a specified
percentage of Reference Common Stock is

 

17

--------------------------------------------------------------------------------


 

required hereunder, Reference Common Stock held by the Registration Rights
Agreement Party or its Affiliates (other than subsequent Holders of Reference
Common Stock if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Reference Common Stock) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

[remainder of page intentionally left blank; signature pages follow]

 

18

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among IAC,
the Issuer and the several Initial Purchasers.

 

Very truly yours,

 

 

IAC FINANCECO, INC.

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name:

Gregg Winiarski

 

 

Title:

Executive Vice President and General Counsel

 

 

IAC/INTERACTIVECORP

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name:

Gregg Winiarski

 

 

Title:

Vice President and General Counsel

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

J.P. Morgan Securities LLC

Goldman Sachs & Co. LLC

 

For themselves and as representatives of the
Initial Purchasers

 

J.P. MORGAN SECURITIES LLC

 

 

 

By:

/s/ Kevin Cheng

 

 

Name:

Kevin Cheng

 

 

Title:

Vice President

 

 

GOLDMAN SACHS & CO. LLC

 

 

 

By:

/s/ Daniel Young

 

 

Name:

Daniel Young

 

 

Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Joinder Agreement to Registration Rights Agreement

[       ], 20[  ]

 

Reference is hereby made to the Registration Rights Agreement, dated [·], 2017
(the “Registration Rights Agreement”), by and among IAC FinanceCo, Inc., a
Delaware corporation (the “Issuer”), IAC/InterActiveCorp, a Delaware corporation
and the parent of the Issuer (“IAC”) and J.P. Morgan Securities LLC and Goldman
Sachs & Co. LLC, as representatives of the Initial Purchasers named on Schedule
1 of the Purchase Agreement dated as of [·], 2017 providing for the issuance and
sale of the Notes (as defined in the Registration Rights Agreement).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Registration Rights Agreement.

 

1.                                      Joinder.  The undersigned hereby
acknowledges, agrees and confirms that, by its execution of this Joinder
Agreement, it shall be deemed to be a party to the Registration Rights Agreement
as if it were an original signatory thereto and hereby makes as of the date of
the Registration Rights Agreement the representations and warranties and
expressly assumes, and agrees to perform and discharge, all of the obligations
and liabilities of the “Registration Rights Agreement Party” and the “Reference
Entity” under the Registration Rights Agreement, including without limitation,
any indemnity and contribution obligations under the Registration Rights
Agreement. All references in the Registration Rights Agreement to the
“Registration Rights Agreement Party” and the “Reference Entity” shall hereafter
mean the undersigned.

 

2.                                      Representations and Warranties.  The
undersigned hereby represents and warrants to the Representatives that it has
all requisite power and authority to execute, deliver and perform its
obligations under this Joinder Agreement to the Registration Rights Agreement
and it has duly and validly taken all necessary action for the consummation of
the transactions contemplated hereby and by the Registration Rights Agreement
and that it has duly authorized, executed and delivered this Joinder Agreement
to the Registration Rights Agreement and it is a valid and legally binding
agreement enforceable against such undersigned in accordance with its terms.

 

3.                                      Counterparts.  This Joinder Agreement to
the Registration Rights Agreement may be signed in one or more counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

4.                                      Amendments.  No amendment or waiver of
any provision of this Joinder Agreement to the Registration Rights Agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties thereto.

 

5.                                      Headings.  The section headings used
herein are for convenience only and shall not affect the construction hereof.

 

6.                                      Severability of Provisions.  In the
event that any one of more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected thereby, it being
intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.

 

--------------------------------------------------------------------------------


 

7.                                      Applicable Law. This Joinder Agreement
to the Registration Rights Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.  The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Joinder Agreement to the Registration Rights
Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement to the
Registration Rights Agreement as of the date first written above.

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

The foregoing Joinder Agreement to the Registration Rights Agreement is hereby
confirmed and
accepted as of the date first above written.

 

J.P. Morgan Securities LLC

Goldman Sachs & Co. LLC

 

For themselves and as representatives of the
Initial Purchasers

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

GOLDMAN SACHS & CO. LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------